[Franklin Templeton Logo - Graphic] SUPPLEMENT TO THE MASTER CUSTODY AGREEMENT HONG KONG- CHINA CONNECT SERVICE [SPSA Account Model] Date: August 18, 2 To: The Bank of New York Mellon Re: Hong Kong -China Connect Service Dear Sir or Madam: Reference is made to the Master Custody Agreement entered into between each investment company listed on Exhibit A thereto and The Bank of New York Mellon as custodian ( BNYM ) dated February as amended or supplemented from time to time ( CA ). Each Series listed on Exhibit A hereto, or each Investment Company listed on Exhibit A hereto if no Series is listed with respect to such Investment Company, is each a "Client" with respect to this Letter. This letter ( Letter ) serves as a supplement to the CA. This Letter supersedes all prior supplements to the CA related to Hong Kong - China Connect Service. This Letter relates to the Hong Kong- China Connect Service (as the same is defined in the Rules of the Stock Exchange of Hong Kong and as hereafter referred to in this Letter, the China Connect Service or Connect ). Connect is a trading and clearing service between Shanghai Stock Exchange ( SSE ), China Securities Depository and Clearing Corporation Limited ( China Connect Clearing House ), the Stock Exchange of Hong Kong ( SEHK ) and the Hong Kong Stock Exchange's clearing and nominee company, Hong Kong Securities Clearing Company Ltd. ( HKSCC ). The service applies to securities ( China Connect Securities ) listed and traded on a China Connect Market via the China Connect Service. Where used in this Letter, the term China Connect Market System has the meaning given to it in the Rules of the SEHK and the terms China Connect Market, China Connect Market Operator and China Connect Clearing Participant have the meanings given to them in the General Rules of the Central Clearing and Settlement Service established and operated by HKSCC ( CCASS ), as may be amended from time to time. Client has indicated that it wishes to utilize the China Connect Service and this Letter sets out the terms and conditions upon which BNYM supports and provides access to Connect. (a) In respect of the China Connect Securities, BNYM will (and is authorized to): (i) as instructed, establish, maintain and operate a segregated account/sub-account and ledger for Client on its books and records and as required pursuant to the CA ( BNYM China Connect Account ); and (ii) at BNYM's appointed subcustodian, the Hong Kong and Shanghai Banking Corporation Limited ( Subcustodian ), direct the establishment and maintenance in custody and safekeeping of such securities ( China Connect Account ). Client acknowledges and agrees that in respect of the China Connect Securities and Connect, the Subcustodian and its clearing affiliate is participant with HKSCC and the Client is opting to utilize the Special Segregated Account (SPSA) offering available at HKSCC through the Subcustodian for multiple Broker appointment and dealing in China Connect Securities. An SPSA account or accounts will be established and maintained with HKSCC with respect to Client using Client's identity and i.d. code and Client shall provide all information as is reasonably required to open and maintain the same. Client is referred to the matters in paragraphs (i) and (j) below regarding HKSCC and its account with China Connect Clearing House. (b) In accordance with the requirements of the China Connect Service for trades of China Connect Securities to be on market, Client agrees and undertakes to ensure that all transfers of China Connect Securities into or out of a relevant SPSA account/China Connect Account that it instructs BNYM to effect: (i) will not, unless permitted by the China Securities Regulatory Commission (CSRC), be in relation to the trading of China Connect Securities other than through the relevant China Connect Market System (as de tined in the Rules of the SEHK); and/or (ii) will only be made on a "no change of beneficial ownership" basis (excepting as noted in paragraph (d) below). (c) Client instructions issued to BNYM for trades of China Connect Securities through Connect (Instructions) must be in the China Connect Service format required by BNYM (as specified in the BNYM service level description (Service Level Description) from time to time) that enables the special process detailed in the Service Level Description and such Instructions must be received by BNYM by the BNYM deadline (as specified \in the Service Level
